Citation Nr: 1549655	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  12-35 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for right knee strain, diagnosed as patellofemoral syndrome.



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel









INTRODUCTION

The Veteran had active military service from October 1985 to December 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran's records are now encompassed completely in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.

This case was previously before the Board in February 2015, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.


FINDING OF FACT

The Veteran's right knee disability is not manifest by compensable limitation of motion, either on flexion or extension, subluxation or instability, impairment of the tibia or fibula, or ankylosis of the joint at any point during the appeal period.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for patellofemoral syndrome have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.7, 4.71a, Diagnostic Codes 5024, 5260, and 5261 (2015).   



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was provided appropriate notice throughout the appeal.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  No useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought.  Service treatment records are associated with claims file, as are all available post-service treatment records identified by the Veteran.  The Veteran has been afforded VA examinations to address his claimed disability.  These VA examinations are adequate for the purposes of evaluating the Veteran's disability, as they involved a review of the pertinent medical history as well as a clinical evaluation of the Veteran, and provides an adequate discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As noted above, the instant case was remanded in February 2015 for additional development, specifically to obtain relevant outstanding VA treatment records, provide him a new VA examination, and request he identify any medical providers who have treated him for his knee disability.  All relevant VA treatment records have been associated with the virtual claims file, he was provided a VA examination in May 2015, and the Veteran has not identified any additional treatment records related to his right knee disability.  As such, there has been substantial compliance with the Board's remand, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The August 2010 rating decision on appeal increased the evaluation assigned to the Veteran's right knee disability from noncompensable to 10 percent.  The Veteran contends that an increased evaluation is warranted throughout the appeal period.  The Veteran's disability is rated by analogy under Diagnostic Code 5299-5024, pertaining to tenosynovitis.  This condition is to be evaluated based on limitation of motion as would degenerative arthritis.  As such, applicable throughout the appeal the appeal are Diagnostic Codes 5257, pertaining to subluxation and/or instability of the knee, and 5260 and 5261, pertaining to limitation of flexion and extension of the leg, respectively.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  With any form of arthritis, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Under Diagnostic Code 5260, a noncompensable rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable rating is assigned when extension of the leg is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Board notes that separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under Diagnostic Codes 5003-5010 and Diagnostic Code 5257 (or under Diagnostic Codes 5258-9) without violating the prohibition of pyramiding of ratings.  It was specified that, for a knee disorder already rated under Diagnostic Code 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261.

The normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II (2015).

As noted above, the Veteran's right knee disability has been evaluated as 10 percent disabling throughout the appeal period.  Having reviewed the evidence of record, the Board finds that an increased evaluation is not warranted at any stage during the appeal.  See Hart, supra.  In this regard, there is no competent evidence which shows compensable limitation of motion, subluxation or instability, or impairment to the tibia or fibula.

At a May 2010 VA examination, the Veteran reported some discomfort in the right knee, worse during mornings and in the cold.  He reported taking Motrin two to three times per week.  Examination of the right knee revealed symptoms of pain and stiffness without deformity, instability, incoordination, subluxation or locking.  There was no objective evidence of pain on motion, and the Veteran exhibited flexion to 138 degrees and full extension to zero degrees.  

At a May 2015 VA examination, the Veteran reported daily throbbing pain, which limits him from playing sports like softball and basketball, but he is capable of working out and uses an elliptical.  The Veteran exhibited full range of motion from zero to 140 degrees, without loss of motion due to pain or after repetitive testing.  There was no evidence of subluxation or instability, and X-rays revealed no significant degenerative changes.

Absent evidence of compensable limitation of motion either on flexion or extension, or evidence of subluxation, instability, ankylosis, or impairment of the tibia, fibula, or meniscus, an evaluation in excess of 10 percent is not warranted at any point during the appeal period.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.  The Board acknowledges the Veteran's complaints of pain through his ranges of motion.  See, e.g., May 2015 VA examination report.  However, the Board notes the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion of the right knee and, as such, does not serve as a basis for an evaluation in excess of 10 percent at any point during the appeal period.  See Mitchell v. Shinseki, 25 Vet. App. 32 ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.")

In light of the above, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for his service-connected right knee disability at any point during the appeal period.  The Board has considered whether the benefit of the doubt rule applies to this appeal. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against an increased evaluation at any point during the appeal period; thus, this rule does not apply and the claim must be denied.

As a final note, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  The symptoms associated with the Veteran's disability (e.g., pain and stiffness that does not result in loss of functional motion) are contemplated by the rating criteria.  The medical evidence fails to show anything unique or unusual about the Veteran's condition that would render the schedular criteria inadequate.  Further, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Referral for consideration of an extraschedular rating is not warranted either based on symptoms related to service-connected right knee strain, or on a disability that can be attributed only to the combined effect of multiple conditions.  See Thun v. Peake, 22 Vet. App. 111 (2008); see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Finally, the Board has considered the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  Id.  However, in the instant case, there has been no assertion by the Veteran, nor does the record indicate, that his service-connected right knee disability renders him unable to obtain or maintain gainful employment.  In fact, the medical evidence of record indicates that, to the extent this disability results in any functional impairment, it is limited to his ability to play certain sports.  Therefore, remand or referral of a claim for TDIU is not necessary in the instant case.




ORDER

An evaluation in excess of 10 percent for right knee strain, diagnosed as patellofemoral syndrome, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


